NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                               FOR THE NINTH CIRCUIT                        SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

EDGAR IRVING REYNOLD SUMANTI;                      No. 12-70288
MARYANTI FRANSISCA SUMANTI,
                                                   Agency Nos.       A097-101-669
               Petitioners,                                          A097-101-670

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Edgar Irving Reynold Sumanti and Maryanti Fransisca Sumanti, natives and

citizens of Indonesia, petition for review of the Board of Immigration Appeals’

order dismissing their appeal from an immigration judge’s decision denying their

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

         We previously concluded that substantial evidence supported the agency’s

finding that Sumanti failed to timely file his asylum application and that petitioners

did not establish past persecution. Sumanti v. Mukasey, No. 06-71349, 2008 WL

5111602 (9th Cir. Nov. 28, 2008). We do not revisit these conclusion. Thus, we

deny the petition as to petitioners’ asylum claim.

         Substantial evidence supports the agency’s finding that, even under a

disfavored group analysis, petitioners failed to submit sufficient evidence of

individualized risk to show a clear probability of future persecution. See Wakkary

v. Holder, 558 F.3d 1049, 1066 (9th Cir. 2009) (a petitioner seeking withholding of

removal as a member of a disfavored group must “adduce a considerably larger

quantum of individualized-risk evidence” than one seeking asylum). The record

does not compel the conclusion that Christians in Indonesia face a pattern or

practice of persecution. See id. at 1061. We decline to consider evidence that is

not contained in the administrative record. See Fisher v. INS, 79 F.3d 955, 963

(9th Cir. 1996) (en banc). Accordingly, petitioners’ withholding of removal claim

fails.


                                            2                                    12-70288
      Finally, the record does not compel the conclusion it is more likely than not

that petitioners will be tortured if they return to Indonesia. See Wakkary, 558 F.3d

at 1068. Accordingly, petitioners’ CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                   12-70288